Title: Jefferson’s Observations on Calonne’s Letter Concerning American Trade, [ca. 3 July 1787]
From: Jefferson, Thomas
To: 



Observations on the letter of Monsieur de Calonnes to Monsieur Jefferson, dated Fontainebleau Octob. 22. 1786.

A committee was appointed, in the course of the last year, to take a view of the subjects of commerce which might be brought from the United states of America, in exchange for those of France, and to consider what advantages and facilities might be offered to encourage that Commerce. The letter of Monsieur de Calonnes was founded on their report. It was conclusive as to the articles on which satisfactory information had been then obtained, and reserved for future consideration certain others needing further enquiry. It is proposed now to review those unfinished articles, that they also may be comprehended in the Arret, and the regulations on this branch of commerce be rendered complete.

1. The letter promises to diminish the Droits du roi et d’amirauté, paiable by an American vessel entering into a port of France, and to reduce what should remain into a single duty, which shall be regulated by the draught of the vessel, or her number of masts. It is doubted whether it will be expedient to regulate the duty in either of these ways. If by the draught of water, it will fall unequally on us as a Nation; because we build our vessels sharp-bottomed, for swift sailing, so that they draw more water than those of other nations, of the same burthen; if by the number of  masts, it will fall unequally on individuals, because we often see ships of 180 tons, and brigs of 360. This then would produce an inequality among individuals of 6. to 1. The present principle is the most just, to regulate by the burthen.
It is certainly desireable that these duties should be reduced to a single one. Their names and numbers perplex and harrass the merchant more than their amount, subject him to imposition, and to the suspicion of it where there is none. An intention of general reformation in this article has been accordingly
   
   *Memoires presentées à l’Assemblée des Notables pa. 53

 announced with the augmentation as to foreigners. We are in hopes that this augmentation is not to respect us; because it is proposed as a measure of reciprocity; whereas in some of our states no such duties exist, and in others they are extremely light; because we have been made to hope a diminution instead of augmentation; and because this distinction can not draw on France any just claims from other nations, the Jura gentis amicissimae conferred by her late treaties having reference expressly to the nations of Europe only, and those conferred by the more antient ones not being susceptible of any other interpretation, nor admitting a pretension of reference to a nation which did not then exist, and which has come into existence under circumstances distinguishing it’s commerce from that of all other nations. Merchandize received from them take emploiment from the poor of France; ours give it: theirs is brought in the last stage of manufacture, ours in the first: we bring our tobaccoes to be manufactured into snuff, our flax and hemp into linen and cordage, our furs into hats, skins into sadlery, shoes and clothing: we take nothing till it has received the last hand.
2. Fish-oils. The Hanseatic treaty was the basis on which the diminution of duty on this article was asked and granted. It is expressly referred to as such in the letter of Monsieur de Calonnes. Instead however of the expression ‘huile et graisse de baleine et d’autres poissons’ used in that treaty, the letter uses the terms ‘huiles de baleine, Spermaceti, et tout ce qui est compris sous ces denominations.’ And the farmers have availed themselves of this variation to refuse the diminution of duty on the oils of the Vache marine, chien de mer, esturgeon and other fish. It is proposed therefore to re-establish in the arrêt the expressions of the Hanseatic treaty, and to add from the same treaty the articles ‘baleine coupée et fanon de baleine.’
The letter states these regulations as finally made by the king. The merchants on this supposition entered into speculations. But they found themselves called on for the old duties, not only on other  fish oils, but on the whale oil. Monsieur de Calonnes always promised that the Arrêt should be retrospective to the date of the letter, so as to refund to them the duties they had thus been obliged to pay. To this attention is prayed in forming the arrêt.His majesty having been pleased, as an encouragement to the importation of our fish oils, to abolish the Droits de fabrication, it is presumed that the purpose
   
   *Memoires presentées &c. pa. 51. 52.

 announced of continuing those duties on foreign oils will not be extended to us.
3. Rice. The duty on this is only 7½ deniers the Quintal, or about one quarter per cent on it’s first cost. While this serves to inform government of the quantities imported, it cannot discourage that importation. Nothing further therefore is necessary on this article.
4. Pot-asse. This article is of principal utility to France in her bleacheries of linen, glass works, and soap-works; and the Potash of America, being made of green wood, is known to be the best in the world. All duty on it was therefore abolished by the king. But the city of Rouen levies on it a duty of 20. sols the Quintal, which is very sensible in it’s price, brings it dearer to the bleacheries near Paris, to those of Beauvais, Laval &c. and to the glassworks, and encourages them to give a preference to the potash or soude of other nations. This is a counteraction of the views of the king expressed in the letter which it is hoped will be prevented.
5. Turpentine, tar, and pitch, were not decided on the former occasion. Turpentine (Terebenthine) pays 10. sols the Quintal and 10 sols the livre, making 15. sols the Quintal; which is 10. percent on it’s prime cost. Tar, (goudron, brai gras) pays 8 livres the leth of 12. barrels, and 10 sols the livre, amounting to 20 sols the barrel, which is 12½ per cent on it’s prime cost. Pitch (brai sec) pays 10. sols the Quintal and 10. sols the livre, making 15. sols the Quintal, which is 20. per cent on it’s prime cost. Duties of from 10. to 20. per cent on articles of heavy carriage, prevent their importation. They eat up all the profits of the merchant, and often subject him to loss. This has been much the case with respect to turpentine, tar and pitch, which are a principal article of remittance for the state of North Carolina.It is hoped that it will coincide with the views of government in making the present regulations, to suppress the duties on these articles, which of all others can bear them least.

